                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


    QUINTON JAMAL DANIELS,

          Petitioner,
                                                                      Case No. 1:18-cv-490
    v.
                                                                      HON. JANET T. NEFF
    WILLIE O. SMITH,

          Respondent.
    ____________________________/

                                     OPINION AND ORDER

         This is a habeas corpus action filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation (R&R), recommending that

this Court deny Petitioner’s habeas corpus petition. The matter is presently before the Court on

Petitioner’s objections to the Report and Recommendation. In accordance with 28 U.S.C.

§ 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration of those

portions of the Report and Recommendation to which objections have been made. The Court

denies the objections and issues this Opinion and Order.

         Petitioner essentially presents three objections, related to the Magistrate Judge’s alleged

failure to recognize the invalidity of Petitioner’s plea (ECF No. 13 at PageID.256-258).1 First,




1
  Petitioner characterizes his claim as involving “an unreasonable determination of the facts in
light of the evidence in the State court proceeding,” 28 U.S.C. § 2254(d)(2). However, the analysis
in the Report and Recommendation considers his claim under § 2254(d)(1), appropriately
concluding that “the state courts’ determinations that the plea is valid, and the courts’ rejection of
Petitioner’s claim of innocence, are neither contrary to, nor an unreasonable application of, clearly
established federal law” (ECF No. 12 at PageID.253). Regardless, Petitioner’s objections are
properly denied.
Petitioner argues that the Magistrate Judge erred in “using a reference to a record that was

developed during the sentencing phase,” when the heart of the matter pertained to the plea hearing

(id. at PageID.257). Petitioner’s argument is misplaced. While the Magistrate Judge did reference

a quote from the sentencing proceeding, she also globally referenced “[t]he transcripts from

Petitioner’s trial court proceedings” (ECF No. 12 at PageID.247). Trial court proceedings are not

exclusive to the sentence proceeding. However, even if the Magistrate Judge only referred to the

transcripts from the sentence proceeding, Petitioner still failed to “provide any evidentiary support

for his contention that bipolar disorder or his medications rendered him incompetent for the trial

court proceedings” (id.). This objection is denied.

       Next, Petitioner argues that the Magistrate Judge erred in failing to conclude that Petitioner

has a valid ineffective-assistance claim (ECF No. 13 at PageID.257-258). Petitioner opines that

his claim is supported by the Magistrate Judge’s acknowledgment that “‘Petitioner’s counsel

thought that the [sentencing guideline] estimate might be high,’” when in fact it was low (id. at

PageID.257, quoting ECF No. 12 at Page.250). Petitioner argues that this acknowledgement is

proof that he was “uninformed and more than likely fed” inaccurate information by counsel that

confused Petitioner (ECF No. 13 at PageID.258). However, the Magistrate Judge addressed such

concerns, noting that Petitioner had provided the Court no basis to conclude that he would have

not entered the plea if counsel had told him the higher minimum guideline range, and further

stating with regard to counsel’s purported promise of a one-year minimum sentence:

       Even if counsel had promised such a sentence, and thereby caused Petitioner any
       misperceptions regarding the range of outcomes, the trial court corrected those
       misperceptions at the plea hearing. Ramos v. Rogers, 170 F.3d 560, 565 (6th Cir.
       1999) (“[T]he state trial court’s proper colloquy can be said to have cured any
       misunderstanding Ramos may have had about the consequences of his plea.”)

(ECF No. 12 at PageID.251). Thus, Petitioner failed to show any prejudice as a result of any

alleged ineffectiveness (id.). This objection is therefore denied.
                                                 2
       Last, Petitioner disagrees with the Magistrate Judge’s use of her “interpretation of LOGIC

in her reasoning” in concluding: “It defies logic for Petitioner to say he was willing to enter a plea

in exchange for a 84-month minimum when the minimum guidelines range was 81 to 135 months,

but he would not enter a plea in exchange for an 84-month minimum if the minimum guidelines

range was 108 to 225 months” (ECF No. 13 at PageID.258). Petitioner states that “[f]or most

Petitioners this may be a reasonable interpretation to use when making this decision,” but the

Magistrate Judge still fails to consider Petitioner’s claim that he was unstable due to a heavy

prescription of psychotropic medication (id.).

       Petitioner, however, disregards the applicable legal standards for his claims and the

showing necessary to establish ineffective assistance. As the Magistrate Judge observed, “[i]n

Strickland v. Washington, 466 U.S. 668, 687-88 (1984), the Supreme Court established a two-

prong test by which to evaluate claims of ineffective assistance of counsel” (ECF No. 12 at

PageID.249). The second prong requires Petitioner to prove “that counsel’s deficient performance

prejudiced the defendant resulting in an unreliable or fundamentally unfair outcome” (id.).

Petitioner failed to show “how he was prejudiced by the preliminary estimate error” (id. at

PageID.251). The Magistrate Judge’s reasoning on this issue is sound:

       If the Cobbs agreement was a good deal based upon the initial estimate of the
       guidelines, it became an even better deal when guidelines were finally scored.
       Indeed, the Cobbs agreement minimum was so low that the trial court was
       compelled to depart downward from the discretionary guideline minimum sentence
       range to go forward with the agreement. Petitioner has provided the Court no basis
       to conclude that he would have not entered the plea if counsel had told him the
       minimum guidelines range was 108 to 225 months.

This objection is denied.

       Having determined Petitioner’s objections lack merit, the Court must further determine

pursuant to 28 U.S.C. § 2253(c) whether to grant a certificate of appealability as to the issues



                                                  3
raised. See RULES GOVERNING § 2254 CASES, Rule 11 (requiring the district court to “issue or

deny a certificate of appealability when it enters a final order”). The Court must review the issues

individually. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-67 (6th

Cir. 2001). Upon review under the applicable standards, the Magistrate Judge recommended that

a certificate of appealability be denied (ECF No. 12 at PageID.253-254). This Court concurs with

that recommendation and concludes that reasonable jurists would not find the Court’s assessment

of the validity of Petitioner’s plea debatable or wrong. A certificate of appealability will therefore

be denied.

       Accordingly:

       IT IS HEREBY ORDERED that the Objections (ECF No. 13) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 12) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Habeas Corpus Petition (ECF No. 1) is DENIED.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c) is DENIED as to each issued asserted.


                                                                  /s/ Janet T. Neff
Dated: March 31, 2020
                                                              JANET T. NEFF
                                                              United States District Judge




                                                  4
